IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47566

 STATE OF IDAHO,                                )
                                                )        Filed: February 23, 2021
        Plaintiff-Respondent,                   )
                                                )        Melanie Gagnepain, Clerk
 v.                                             )
                                                )        THIS IS AN UNPUBLISHED
 STANLEY CLARK RADFORD,                         )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Scott Wayman, District Judge.

       Judgment of conviction and sentence for destruction of evidence, judgment
       affirmed; sentence vacated; and case remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Stanley Clark Radford appeals from his judgment of conviction and sentence for
destruction of evidence, Idaho Code § 18-2603. On appeal, Radford argues his sentence was
illegally imposed because it exceeds the statutory limit. Because the district court imposed a
sentence for destruction of evidence rather than attempted destruction of evidence as alleged in the
information and the district court’s sentence exceeds the maximum penalty for attempted
destruction of evidence, we vacate the sentence and remand the case for a new sentencing hearing.
                                                    I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Radford with possession of a controlled substance, destruction or
concealment of evidence, possession of drug paraphernalia, and resisting or obstructing an officer.
At the preliminary hearing, the magistrate court found that Radford attempted to destroy evidence

                                                         1
rather than actually destroying evidence and, therefore, it bound Radford over to district court on
an attempted destruction of evidence charge instead of a destruction of evidence charge.1 Radford
was also bound over on the other charges, which are not at issue in this appeal. As it relates to this
appeal, the State filed an information alleging Radford “attempt[ed] to destroy or conceal
evidence” in violation of I.C. § 18-306 and I.C. § 18-2603. Radford entered a not guilty plea.
       Pursuant to a plea agreement, Radford pleaded guilty to attempted destruction of evidence
and the State dismissed the remaining charges. In his guilty plea advisory form, Radford expressly
noted that he was charged with attempted destruction of evidence citing both I.C. § 18-2603
(destruction, alteration or concealment of evidence) and I.C. § 18-306 (punishment for attempts).
Further, he indicated that he understood the maximum imprisonment and fine to be “2 1/2 yr” and
“$5K” per I.C. § 18-306. At the change of plea hearing, the district court also noted this statutory
maximum: “Looking at the statute, it looks like the maximum penalty with the attempted charge
are two and a half years and $5,000 fine. Is that counsel’s understanding?” Both parties agreed
that was the maximum sentence. The district court accepted Radford’s guilty plea and set a date
for sentencing.
       A different judge presided over the sentencing hearing. The State recommended a sentence
of five years. Radford addressed the district court and stated: “I believe my maximum penalty is
only two and a half years, and [the State is] still at five.” As the district court announced sentence,
it stated: “I’m going to impose a sentence--the charge you pled guilty to is destruction of
evidence.” Radford interjected: “Attempted.” The district court responded: “Well, that’s part of
the felony charge. Attempted destruction is the same as destruction of evidence. That’s the nature
of that charge. It’s not an attempt. That’s the offense. And that has a maximum penalty of five
years, just so you know.”
       The district court imposed a unified term of incarceration of three years, with one year
determinate, and retained jurisdiction. Radford filed a timely notice of appeal. Next, Radford
filed a motion for reduction of sentence, pursuant to Idaho Criminal Rule 35, arguing that his
continued incarceration was not necessary to protect the public, deter him or others from similar


1
        The State’s criminal complaint alleged that Radford “did willfully destroy or conceal
evidence.” Other than by implication, the record does not reflect whether the magistrate court
found no probable cause of concealment (attempted or otherwise). Rather, the court minutes from
the preliminary hearing and the written order binding Radford over to district court only indicate
a finding of “attempted destruction of evidence.”
                                                      2
crimes, to rehabilitate him, or to punish him. In his motion, Radford conceded that his sentence
was not illegal, nor illegally imposed. The district court denied the motion.
                                                 II.
                                      STANDARD OF REVIEW
       An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). However, issues not raised below
may not be considered for the first time on appeal. State v. Fodge, 121 Idaho 192, 195, 824 P.2d
123, 126 (1992).
                                                 III.
                                            ANALYSIS
       On appeal, Radford argues the district court erred by imposing a three-year sentence
because it exceeds the statutory maximum sentence for attempted destruction of evidence. The
State asserts Radford’s claim is unpreserved because he failed to challenge the legality of his
sentence before the district court.
       Idaho Criminal Rule 35 permits the trial court to correct an illegal sentence at any time,
upon the motion of the prosecution or the defense. State v. Howard, 122 Idaho 9, 10, 830 P.2d
520, 521 (1992). However, a claim that a sentence is illegal may not be raised for the first time on
appeal without the trial court having had an opportunity to consider the legality of the terms of the
sentence. Id.; State v. Hernandez, 122 Idaho 227, 229, 832 P.2d 1162, 1164 (Ct. App. 1992).
        The State contends that Radford failed to challenge the legality of his sentence at the
district court during sentencing and in his Rule 35 motion and, therefore, Radford cannot challenge
the legality of his sentence now.2 We disagree. Like in Howard, Radford’s statements during


2
        The State also asserts that Radford’s claim is barred by the doctrine of invited error because
he conceded the legality of his sentence in his Idaho Criminal Rule 35 motion. The doctrine of
invited error applies to estop a party from asserting an error when his or her own conduct induces
the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App.
1993). One may not complain of errors one has consented to or acquiesced in. State v. Caudill,
109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203,
1208 (Ct. App. 1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54,
58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as
rulings made during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App.
1986). Radford’s concession in his Rule 35 motion did not prompt the district court to impose a
three-year sentence, as the Rule 35 motion was filed after sentence was imposed. Accordingly,
the invited error doctrine has no bearing on Radford’s claim on appeal.
                                                        3
sentencing are sufficient to establish a challenge to the legality of his sentence. Howard, 122 Idaho
at 10-11, 830 P.2d at 521-22.
         In Howard, the minutes from sentencing included the notation: “18-4006 I.C. veh
manslaughter does not include suspension of license.” Id. at 10, 830 P.2d at 521. The trial court
commented:
                 As this Court noted, both when I told you about the maximum penalty for
         this crime, and as your attorney has very competently commented on it today, the
         power of this Court to suspend your driving privileges in the future can be
         questioned . . . .
Id. at 10-11, 830 P.2d at 521-22. Based on the court minutes and the comments of the trial court,
the Idaho Supreme Court concluded that the appellant had raised the issue of the legality of his
sentence before the trial court and, therefore, the issue was properly before the Court on appeal.
Id.
         Here, following the State’s recommendation of a five-year sentence, Radford addressed the
district court saying he believed the maximum sentence he was subject to was two and one-half
years. When the district court indicated it was going to impose a sentence for the charge of
destruction of evidence, Radford interjected:         “[a]ttempted.”    The district court responded:
“Attempted destruction is the same as destruction of evidence” and imposed a three-year sentence.
As in Howard, Radford’s statements and the district court’s comments indicate that the legality of
a sentence exceeding two and one-half years for attempted destruction of evidence was considered
by the district court. Thus, the issue is properly preserved for our review.
         The authorized punishment for destruction of evidence is a maximum fine of ten thousand
dollars ($10,000) and a maximum sentence of five (5) years in prison. I.C. § 18-2603. Attempts
are governed by I.C. § 18-306, which provides in pertinent part:
                  If the offense so attempted is punishable by imprisonment in the state prison
         for five (5) years or more but for less than life imprisonment, or by imprisonment
         in the county jail, the person guilty of such attempt is punishable by imprisonment
         in the state prison, or in the county jail, as the case may be, for a term not exceeding
         one-half (½) the longest term of imprisonment prescribed upon a conviction of the
         offense so attempted.
Accordingly, the maximum penalty for attempted destruction of evidence is two and one-half
years.
         The district court’s comments at sentencing indicate that it did not understand the
maximum sentence it could impose for the crime of attempted destruction of evidence because the

                                                        4
court believed that destruction of evidence included attempts; therefore, the court believed it could
legally impose a sentence of up to five years as authorized by I.C. § 18-2603.3 Because the three-
year sentence imposed by the district court exceeded the maximum penalty authorized for
attempted destruction of evidence, the district court imposed an illegal sentence. Accordingly, we
vacate Radford’s sentence and remand the case to the district court for a new sentencing hearing.
                                                   IV.
                                         CONCLUSION
       The district court imposed an illegal sentence when it sentenced Radford to three years for
attempted destruction of evidence. Accordingly, we vacate Radford’s sentence, and the case is
remanded to the district court for resentencing.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




3
       We need not address whether at sentencing the district court was correct in its view that
Idaho Code § 18-2603 includes attempt because the merits of that issue have not been raised or
argued on appeal. Moreover, regardless of the court’s belief, it is clear from the record that
Radford was bound over on and pled guilty to attempted destruction of evidence and that he was
advised at the time of his guilty plea that the maximum penalty was two and one-half years.
                                                         5